Citation Nr: 1759008	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  07-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the left knee.      

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active military service from July 1994 to November 1994 and from March 1995 to July 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.

In July 2011 and August 2015, the case was remanded for further development.   In a May 2016 decision, the Board denied the claims for increase for right and left knee disability and remanded the claim for entitlement to a TDIU.  In an April 2017 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded claims for increase for right and left knee disability back to the Board for action consistent with the joint motion.  Also, pursuant to a December 2017 supplemental statement of the case, the claim for a TDIU was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2017 joint motion, the parties indicated that that a December 2015 VA examination showed that the Veteran's flexion was slightly limited and extension was normal for both knees and that the Veteran reported flare-ups and functional impairment of both knees.  Also, the VA examiner indicated that the Veteran's loss
of range of motion was due to pain.  Additionally, he noted that the examination was not being conducted during a flare-up and that he therefore he could not specify the extent of loss of range of motion during a flare-up.  However, he also noted that the Veteran had pain, fatigue, weakness, lack of endurance and incoordination that caused functional impairment during a flare-up.  Consequently, the parties found that the December 2015 VA examination is inadequate for rating purposes because, although the examiner indicated that the Veteran reported painful flare-ups, he did not indicate the degree to which motion of the knees is limited due to pain during a flare-up.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Thus, the parties determined that a remand was necessary for the Board to obtain a new VA examination or to seek clarification of the December 2015 examination findings pertaining to the extent of the Veteran's limitation of motion in his knees due to pain, fatigue, weakness, lack of endurance, and incoordination during a flare-up.  Accordingly, the Board must remand the claims for increase for right and left knee disability for a new VA examination, which appropriately addresses the extent of the Veteran's bilateral knee limitation of motion on flare-up.

In regard to the claim for a TDIU, the Board notes that the Veteran's current service-connected disabilities include psychiatric disability, including major depressive disorder, rated 20 percent disabling; retropatellar pain syndrome of the right knee, rated 10 percent disabling; retropatellar pain syndrome of the left knee, rated 10 percent disabling; shin splints of the right leg, rated 10 percent disabling; and shin splints of the left leg, rated 10 percent disabling.  The combined rating for the Veteran's service connected disabilities is 50 percent.  Consequently, he does not meet the schedular rating criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a).  However, it still must be determined whether entitlement to a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  Notably, in a March 2017 memorandum, the VA Director of Compensation and Pension determined that a grant of extraschedular entitlement to a TDIU was not warranted.  However, subsequent to this determination, the Veteran's attorney has submitted additional evidence in the form of an August 2017 report from a private certified rehabilitation counselor (CRC).  The CRC ultimately determined that the Veteran could not even perform sedentary work due to his service-connected disabilities alone.  

Given this new evidence, the Board finds that a VA examination should be performed to assess the current level of functional impairment stemming from the Veteran's service-connected bilateral knee and shin disabilities.  Also, the Veteran should be provided a VA psychiatric examination to assess the current level of functional impairment stemming from his service-connected major depressive disorder.  Unlike the August 2017 CRC opinion, the psychiatric examiner must consider only the level of impairment stemming from the Veteran's major depressive disorder, which is service connected (i.e. 20 percent), and must not consider any impairment from the major depressive disorder, which is not service-connected (i.e. the baseline level of impairment present prior to this disorder being aggravated by the Veteran's service connected knee disability).  See e.g. a July 2012 VA psychologist's addendum opinion, a February 2013 VA psychologist's addendum opinion, a May 2014 VA psychological evaluation and a May 2014 rating decision.      

Also given the new report by the CRC, subsequent to affording the Veteran with the VA examinations, the AOJ should once again refer the claim for a TDIU for extraschedular consideration by the Director of Compensation and Pension.

Moreover, prior to arranging for the VA examinations and the subsequent extraschedular referral, the AOJ should obtain records of VA treatment or evaluation of the service-connected knee, shin and psychiatric disabilities dated since April 2012.

Accordingly, the case is REMANDED for the following action:

1.   Obtain records of VA treatment or evaluation of the service-connected knee, shin and psychiatric disabilities dated since April 2012.  

2.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service connected right and left knee disabilities and the Veteran's service connected right and left shin disabilities.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

In particular, in regard to the left and right knee disability, the examination must include tests of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner concludes that this required testing is not necessary in this case, or is unable to conduct this required testing, he or she should clearly explain why this is so.

Also, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left and right knee after repetitive use due to pain, pain on motion, weakness, excess fatigability, and/or incoordination.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left and right knee during flare-ups due to pain, pain on motion, weakness, excess fatigability, and/or incoordination.  The examiner should provide his or her best estimate of any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should provide an opinion concerning the nature and degree of the functional impairment caused by the Veteran's service-connected left and right knee disabilities and the nature and degree of the functional impairment caused by the Veteran's service-connected left and right bilateral shin disabilities.  The examiner is asked to describe how each these service-connected orthopedic disabilities would likely affect his ability to perform activities required in various work settings such as walking, standing and sedentary tasks. 

3.  Arrange for an examination by a psychiatrist or psychologist to assess the level of functional impairment caused by the Veteran's service-connected psychiatric disability.  The examiner is advised that in making this assessment, he or she may only consider the portion of impairment from the Veteran's psychiatric disability, which is actually subject to service-connected compensation (i.e. the impairment that is currently assigned a disability rating of 20 percent).  

Any pertinent information from the Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  In particular, the examiner should review the August 2011 VA examination report, July the 2012 VA psychologist's addendum opinion, the February 2013 VA psychologist's addendum opinion, a May 2014 VA psychological evaluation and the May 2014 rating decision.  These documents pertain to the Veteran's non-service connected baseline level of psychiatric impairment present prior to aggravation of his psychiatric disability by his service-connected knee disability.  They also pertain to the additional level of psychiatric disability above baseline (i.e. 20 percent), which has resulted from the aggravation by the knee disability and which is service connected.    

In determining the level of functional impairment caused by the service-connected psychiatric disability, the examiner is asked only consider the level of psychiatric impairment that has been determined to have resulted from the service-connected - knee disability aggravating the Veteran's psychiatric disorder and not to consider the non-service connected baseline level of psychiatric impairment present prior to the occurrence of this aggravation.  The examiner is then asked to provide his or her best assessment of the level of overall functional impairment due to the service-connected component of the Veteran's psychiatric disability.  In particular, the examiner is asked to describe how this service-connected component would likely affect his ability to perform activities required in various occupational situations, including sedentary work.  

4.  Review the VA examination reports to ensure that they are in compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Refer the issue of entitlement to a TDIU rating on an extraschedular basis to VA's Director of Compensation Pension Services, or his/her designee, for an appropriate assessment under 38 C.F.R. § 4.16 (b).  This assessment should include consideration of the pertinent evidence added to the record since March 2017, including the August 2017 report from the private certified rehabilitation counselor (CRC), the subsequent VA examinations requested by this remand and any other information of record deemed pertinent.  

6.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




